Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of claims 1-2, 6-7 is allowable over the prior art of record because all prior arts fail to teach or suggest a method or an apparatus for selectively connecting to at least one of an evolved packet core (EPC) or a 5th generation core (5GC) in a wireless communication system, comprising: generating a system information block type 1 (SIB 1) message, wherein, in case that a base station only connects with the EPC, the SIB 1 message includes first information indicating if a cell associated with the base station is barred for connectivity to the EPC, and wherein, in case that the base station connects with the 5GC, the generated SIB 1 message includes the first information, second information indicating if the cell associated with the base station is barred for connectivity to the 5GC, and third information on a list of public land mobile networks (PLMNs) for the 5GC; broadcasting, to at least one terminal, the generated SIB 1 message, wherein, in case that the base station only connects with the 5GC, the first information indicates that the cell associated with the base station is barred for connectivity to the EPC; and receiving, from a terminal of the at least one terminal, an attach request for connecting to the 5GC, transmitted from the terminal based on the second information indicating that the cell associated with the base station is not barred for connectivity to the 5GC and the third information on the list of PLMNs for the 5GC.
 	The subject matter of claims 3-5, 8-10 is allowable over the prior art of record because all prior arts fail to teach or suggest a method or an apparatus for selectively connecting to at least one of an evolved packet core (EPC) or a 5th generation core (5GC) in a wireless communication system, comprising: receiving, from a base station, a system information block type 1 (SIB 1) message including first information indicating if a cell associated with the base station is barred for connectivity to the EPC, second information indicating if the cell associated with the base station is barred for connectivity to the 5GC, and third information on a list of public land mobile networks (PLMNs) for the 5GC; and transmitting, to the base station, an attach request for connecting to the 5GC, in case that the second information indicates that the cell associated with the base station is not barred for connectivity to the 5GC, wherein the SIB 1 message including the first information, the second information, and the third information is broadcasted, in case that the base station connects with the 5GC, and wherein the first information indicates that the cell associated with the base station is barred for connectivity to the EPC, in case that the base station only connects with the 5GC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465